OPINION OF THE COURT
Per Curiam.
The respondent, Linda M. Howard, was admitted to the *193practice of law in the State of New York by the First Judicial Department on April 23, 1990, as Linda Marie Howard.
On December 3, 1996, this Court issued an order pursuant to 22 NYCRR 603.4 (e) (1) (i), suspending respondent from the practice of law until further order of this Court (226 AD2d 47). Respondent was suspended due to her willful failure to cooperate with the Departmental Disciplinary Committee in its investigations into three separate complaints against her, which alleged, inter alia, that respondent had neglected matters entrusted to her.
The Committee now petitions this Court for an order disbarring respondent pursuant to 22 NYCRR 603.4 (g). This rule states that an attorney who is suspended, and who has not appeared or applied in writing to the Committee or the Court for a hearing or reinstatement within six months from the date of the order of suspension, may be disbarred without further notice.
More than six months have passed since this Court issued its December 3, 1996 order. Though respondent personally obtained from the Committee a copy of the suspension order in March 1997, and was informed that she had approximately three months to file an answer to the Committee’s motion or request a hearing or reinstatement, she has not made any such application.
Accordingly, the Committee’s petition is granted, and respondent is disbarred.
Rosenberger, J. P., Wallach, Tom, Mazzarelli and Andrias, JJ., concur.
Motion granted, and respondent disbarred from practice as an attorney and counselor-at-law in the State of New York, effective immediately.